Name: Commission Regulation (EEC) No 1234/77 of 9 June 1977 amending various common agricultural policy Regulations following the consolidation of provisions on the Community transit procedure
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy
 Date Published: nan

 10 . 6 . 77 Official Journal of the European Communities No L 143/9 COMMISSION REGULATION (EEC) No 1234/77 of 9 June 1977 amending various common agricultural policy Regulations following the consol ­ idation of provisions on the Community transit procedure  Commission Regulation (EEC) No 269/73 of 31 January 1973 laying down detailed rules for the application of the system of accession compensa ­ tory amounts (8), as last amended by Regulation (EEC) No 121 /75 (9),  Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products ( 10), Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementa ­ tion of the Community transit procedure and foi certain simplifications of that procedure ( n ) replaces a certain number of Regulations which are quoted in Regulations concerning the common agricultural policy ; whereas the Regulations in which reference is made to the Regulations repealed by Regulation (EEC No 223/77 should consequently be amended ; Whereas the measures provided for in this Regulatior are in accordance with the opinions of all the relevan management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty of Accession ('), Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (2 ), as last amended by Regulation (EEC) No 557/76 (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1930/75 of 22 July 1975 laying down special provi ­ sions applicable to trade in tomato concentrates between the Community as originally constituted and the new Member States (4 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (5 ), as last amended by Regulation (EEC) No 31 38/76 (6), and in particular Articles 7 (5), 12 (2), 15 (5) and 16 (6) thereof and the corresponding provisions of the other Regulations on the common organization of the market in agricul ­ tural products, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds ( 7), and in particular the second subparagraph of Article 7 (2) and Article 7 (3) thereof and the corresponding provi ­ sions of the other Regulations laying down general rules for granting refunds and criteria for fixing the amount of such refunds in the other agricultural sectors, Having regard to the provisions mentioned in the citations of : HAS ADOPTED THIS REGULATION : Article 1 1 . In the following provisions the reference 'Article 1 of Regulation (EEC) No 2315/69 ' is hereby replaced by the reference 'Article 10 of Regulation (EEC) No 223/77' :  Article 7 ( 1 ) of Commission Regulation (EEC) No 990/72 of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feedingstuffs and for skimmed-mill powder for use as feed ( 12), as last amended b' Regulation (EEC) No 920/77 ( 13 ),  Article 27 (2) of Commission Regulation (EEC) Nc 1204/72 of 7 June 1972 laying down detailed rule : for the application of the subsidy system for oi seeds ( 14 ), as last amended by Regulation (EEC) Nc 676/76 ( 15 ), (') OJ No L 73, 27 . 3 . 1972, p . 5 . ( 2 ) OJ No L 105, 12 . 5 . 1971 , p . 1 . ( 3 ) OJ No L 67, 15 . 3 . 1976, p . 1 . 4 ) OJ No L 198 , 29 . 7 . 1975 , p . 15 . ( 8 ) OJ No L 30, 1 . 2 . 1973 , p . 73 . (9 ) OJ No L 13, 18 . 1 . 1975, p . 23 . H OJ No L 67, 14 . 3 . 197.5 , p . 16 . (") OJ No L 38 , 9 . 2 . 1977 , p . 20 . ( 12 ) OJ No L 115, 17 . 5 . 1972, p.i 1 . ( 13 ) OJ No L 108 , 30 . 4. 1977, p . 75 ,(5 ) OJ No L 281 , 1.11 . 1975, p . 1 . ( o) OJ No L 354, 24 . 12 . 1976, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p . 78 . 0 4 ) OJ No L 133, 10 . 6 . 1972, p . 1 . ( I5 ) OJ No L 81 , 27 . 3 . 1976, p . 22 . No L 143/ 10 Official Journal of the European Communities 10 . 6 . 77  the first subparagraph of Article 2 (2) of Commis ­ sion Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the terri ­ tory of another Member State ( 13 ), as last amended by Regulation (EEC) No 3161 /76 ( l4 ),  Article 2 (3) of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destina ­ tion of products from intervention ( 15), as last amended by Regulation (EEC) No 368/77 ( 16),  Article 19 (2) of Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 17),  Article 2 ( 1 ) of Commission Regulation (EEC) No 643/77 of 29 March 1977 laying down rules for coupage and wine-making in free zones on the geographical territory of the Community in respect of wine products originating in third coun ­ tries ( l8 ), 2 . The words ' for the purpose of Regulation (EEC) No 2315/69 ' in the first subparagraph of Article 6 of Regulation (EEC) No 269/73 are hereby amended to read ' for the purpose of Articles 10 to 16 of Regula ­ tion (EEC) No 223/77'. 3 . The words 'of Article 5 (3 ) of Regulation (EEC) No 2315/69 ' in the last subparagraph of Article 3 (2) of Regulation (EEC) No 2498 /75 are hereby amended to read 'of Article 12 (3) of Regulation (EEC) No 223/77'. 4 . The words ' laid down in Articles 5 and 6 of Regulation (EEC) No 2315/69 ' in Article 5 of Regula ­ tion (EEC) No 1687/76 are hereby amended to read ' laid down in Articles 12, 13 and 16 of Regulation (EEC) No 223/77'.  the second subparagraph of Article 5 (2) and the first paragraph of Article 6 of Regulation (EEC) No 269/73 ,  Articles 1 ( 1 ) and 2 ( 1 ) and the second paragraph of Article 3 of Commission Regulation (EEC) No 470/73 of 31 January 1973 laying down general rules for the application of the compensatory amounts applicable to colza and rape seed produced in the new Member States ( l ), as last amended by Regulation (EEC) No 433/75 (2 )&gt;  Articles 11 ( 1 ) and 12 ( 1 ) of Commission Regula ­ tion (EEC) No 2300/73 of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73 (3 ), as last amended by Regula ­ tion (EEC) No 632/75 (4 ),  Article 7 ( 1 ) of Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products (5 ), as last amended by Regulation (EEC) No 3186/76 (6),  the first subparagraph of Article 17 (4) (b) of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( 7 ), as last amended by Regula ­ tion (EEC) No 773/77(8),  the second paragraph of Article 1 1 (2) of Commis ­ sion Regulation (EEC) No 1380 /75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (9), as last amended by Regulation (EEC) No 750/77 ( 10),  Article 4 (b) of Commission Regulation (EEC) No 2026/75 of 4 August 1975 laying down detailed rules for the application of Regulation (EEC) No 1 955/75 as regards production refunds on starches (' '),  the first subparagraph of Article 3 (2) of Commis ­ sion Regulation (EEC) No 2498 /75 of 30 September 1975 laying down detailed rules for the payment of financial compensation for certain Community citrus fruits ( 12 ), Article 2 1 . In the following provisions the words ' in Regula ­ tion (EEC) No 304/71 ' are hereby amended to read ' in Section I of Title IV of Regulation (EEC) No 223 /77' :  the first subparagraph of Article 8 (3 ) of Regula ­ tion (EEC) No 269/73 ; in the English version the words to be amended are 'Commission Regulation (EEC) No 304/71 of 11 February 1971 on simplifi ­ (') OJ No L 53 , 26 . 2 . 1973 , p . 51 . I 2 ) OJ No L 90 , 11.4 . 1975 , p . 19 . ( 3 ) OJ No L 236, 24 . 8 . 1973 , p . 28 . (4 ) OJ No L 66, 13 . 3 . 1976 , p . I I . h ) OJ No L 25, 31 . I. 1975 , p . 1 . (*) OJ No L 359, 30 . 12 . 1976 , p . 23 . ('  ') OJ No L 180 , 6 . 7 . 1976 , p . 9 . ( I4 ) OJ No L 3S6 , 28 . 12 . 1976 , p . 13 . ( 7 ) OJ No 1. 25 , 31 . 1 . 1975 , p . 10 . ( s ) O J No 1 . 94 , 16 . 4 . 1977 , p . 5 . H O'l No L 139 , 30 . 5 . 1975 , p . 37 . ( I0 ) OJ No L 91 , 13 . 4 . 1977 , p . 5 . (") OJ No L 206 , 6 . 8 . 1975, p . 5 . ( ,2 ) O'j No L 254, 1 . 10 . 1975 , p . 38 . ( |S ) OJ No L 190 . 14 . 7 . 1976 , p . 1 . ( Ih ) O J No L 52, 24 . 2 . 1977 , p . 19 . c 7 ) o'j No L 4 ?, 15 . 2 . 1977 , p . 1 . ( ts ) O'j No L 81 , 30 . 3 . 1977 , p . 7 . 10 . 6 . 77 No L 143/ 11Official Journal of the European Communities amended by Regulation (EEC) No 978/77 ( 7), are hereby amended to read 'Section I of Title IV of Regu ­ lation (EEC) No 223/77'. Footnotes (4 ) and (5 ) of Regulation (EEC) No 532/75 are deleted . 4 . The references in the first subparagraph of Article 17 (5) of Regulation (EEC) No 193/75 and in the second subparagraph of Article 2 (3) of Regulation (EEC) No 643/77 are hereby amended to read as follows : 'Sortie du territoire gÃ ©ographique de la Commu ­ nautÃ © sous le rÃ ©gime prÃ ©vu au titre IV section I du rÃ ¨glement (CEE) n0 223/77' ; 'UdfÃ ¸rt fra FÃ ¦llesskabets geografiske omrade i henhold til ordningen i afsnit IV, afdeling I , i forordning (EÃF) nr. 223 /77' ; 'Ausgang aus dem geographischen Gebiet der Gemeinschaft gemÃ ¤Ã  der Regelung der Verord ­ nung (EWG) Nr. 223/77, Titel IV Abschnitt I '; 'Departure from the geographical territory of the Community under Section I of Title IV of Regula ­ tion (EEC) No 223/77' ; cation of the Community transit procedure for goods carried by rail ',  the first and second subparagraph of Article 7 (3) of Regulation (EEC) No 192/75 ,  the first subparagraph of Article 17 (5) of Regula ­ tion (EEC) No 193/75 ,  Article 8 of Regulation (EEC) No 645/75,  the second and third subparagraphs of Article 10 ( 1 ) of Regulation (EEC) No 1380/75 ,  the first subparagraph of Article 2 (3) of Commis ­ sion Regulation (EEC) No 1993/75 of 31 July 1975 down detailed rules for the application of the system of compensatory amounts for tomato concentrates ('), as last amended by Regulation (EEC) No 2320/76 (2 ),  the first and second paragraphs of Article 9 of Regulation (EEC) No 1687/76,  Article 3 (4) of Commission Regulation (EEC) No 2972/76 of 7 December 1976 laying down detailed rules for the application of Regulation (EEC) No 1861 /76 on the transport to the Italian interven ­ tion agency of skimmed-milk powder held by the intervention agencies of other Member States (3 ),  Article 3 (4) of Commission Regulation (EEC) No 22/77 of 5 January 1977 on the transfer to the Italian intervention agency of the first instalment of butter pursuant to Regulation (EEC) No 2452/76 (4), as last amended by Regulation (EEC) No 629/77p),  the first subparagraph of Article 2 (3) of Regula ­ tion (EEC) No 643/77. 2 . The words ' in Article 7 (4) of Regulation (EEC) No 304/71 ' in :  the second subparagraph of Article 8 (3) of Regula ­ tion (EEC) No 269/73 ,  the second subparagraph of Article 2 (3 ) of Regula ­ tion (EEC) No 1993/75, are hereby amended to read ' in Article 42 (4) of Regu ­ lation (EEC) No 223/77'. 3 . The words 'Regulation (EEC) No 304/71 (4 ), as last amended by the Act of Accession (5 ),' in Article 3 (3) of Commission Regulation (EEC) No 532/75 of 28 February 1975 concerning the recovery, on exporta ­ tion , of aid granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs (6), as last 'Uscita del territorio geografico della ComunitÃ nel quadro del regime di cui al regolamento (CEE) n . 223/77, titolo IV, sezione I ' ; 'Verlaat het geografische grondgebied van de Gemeenschap met toepassing van de regeling van Verordening (EEG) nr. 223/77, titel IV, afdeling I '. Article 3 1 . The words ' in Article 4a or 4b of Regulation (EEC) No 1279/71 ' in the first subparagraph of Article 3 (2) of Regulation (EEC) No 532/75 are hereby amended to read 'in Article 31 or 32 of Regulation (EEC) No 223/77'. 2 . The first paragraph of Article 7 of Regulation (EEC) No 645/75 is hereby amended as follows : ' In respect of products moving as provided for in Articles 31 and 32 of Regulation (EEC) No 223/77, a security shall be given , in the manner prescribed in Article 31 (2) of that Regulation , to ensure that the levy is charged if such products do not re-enter the Community.' Article 4(  ) OJ No L 202, 1 . 8 . 1975, p . 50 . ( 2 ) OJ No L 261 , 25 . 9 . 1976, p . 26 . ( } ) OJ No L 339 , 8 . 12 . 1976, p . 18 . (4 ) OJ No L 5, 7 . 1 . 1977 , p . 8 . This Regulation shall enter into force on 1 July 1977 . (5 ) OJ No L 78 , 26 . 3 . 1977, p . 12 . ( b) OJ No L 56, 3 . 3 . 1 975, p . 20 . ( 7 ) OJ No L 1 16 , 7 . 5 . 1977, p . 9 . No L 143/ 12 Official Journal of the European Communities 10. 6 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1977. For the Commission Finn GUNDELACH Vice-President